DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure
IDS Submitted on 3/30/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leventhal, Ariel et al (PGPUB Document No.   20200185102), hereafter, referred to as “Ariel”, in view of Liu, Bing et al (PGPUB Document No. 20090048823), hereafter, referred to as “Liu”, in further view of Chen, Feng-Wei et al (PGPUB Document No.    20100030552), hereafter, referred to as “Chen”.

Regarding claim 1, Ariel teaches A method of context based clustering of objects, the method comprising: receiving, by an object clustering system, an object clustering request for one or more objects associated with a plurality of contextual parameters(Ariel, para 0290 discloses mapping of attribute “side” (left or right) to their common context “knee pain” and further grouping/clustering by symptom object “Mapping can be used for adding some semantic context to certain symptom-attribute-value combinations. For example, it might be not so important to distinguish between a right foot knee pain and a left foot knee pain, but it can be useful to distinguish between both knees pain vs. one-sided knee pain. Thus, for this example, a mapping of both {knee pain, side, right} and {knee pain, side, left} to {knee pain, side, unilateral} can be made”), 
identifying, by the object clustering system, a common context from the one or more physical attributes associated with the one or more objects based on the tagging(Ariel, Fig. 8 and para 0273 disclose identification of common context head pain based on tagging of symptom attribute  “the symptom tag in example 4 above (“pain head”) is grouped with the symptom “headache” from example 1 to form one canonical symptom object named ‘Headache’”); 
mapping, by the object clustering system, the one or more physical attributes to the one or more objects based on the common context; and clustering, by the object clustering system, the one or more objects based on the mapping (Ariel, para 0290 discloses mapping of physical attribute “side” (left or right) to their common context “knee pain” and further grouping/clustering by symptom object “Mapping can be used for adding some semantic context to certain symptom-attribute-value combinations. For example, it might be not so important to distinguish between a right foot knee pain and a left foot knee pain, but it can be useful to distinguish between both knees pain vs. one-sided knee pain. Thus, for this example, a mapping of both {knee pain, side, right} and {knee pain, side, left} to {knee pain, side, unilateral} can be made”); -4-PATENT U.S. Patent Application No. 16/947,064 
Ariel teaches extracting features/attribute and tagging but he does not explicitly teach wherein the plurality of contextual parameters comprises one or more physical attributes and one or more non-physical attributes; tagging, by the object clustering system, the one or more non-physical attributes respectively to the one or more physical attributes; 
However, in the same field of endeavor of identifying attributes type Liu teaches wherein the plurality of contextual parameters comprises one or more physical attributes and one or more non-physical attributes(Liu, para 0018 discloses physical/tangible and non-physical/non-tangible attributes/features which are associated to context “identifying in the opinionated text one or more context-dependent opinions associated with the one or more tangible or intangible features of the object, and determining a semantic orientation for each of the one or more context-dependent opinions of the one or more tangible or intangible features”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate extracting features/attribute and tagging of  Ariel into identification of non-physical or non-tangible attributes of Liu to produce an expected result of considering various types of attributes needed for reliable clustering of objects. The modification would be obvious because one of ordinary skill in the art would be motivated to consider various type of attributes to provide more basis for object clustering.
Ariel and Liu teach extracting various type of features/attributes and tagging them but they don’t explicitly teach tagging, by the object clustering system, the one or more non-physical attributes respectively to the one or more physical attributes; 
However, in the same field of endeavor of identifying attributes and tagging them Chen teaches tagging, by the object clustering system, the one or more non-physical attributes respectively to the one or more physical attributes(Chen, para 0028 discloses tagging/mapping of one attribute to another “Once this ontology (classification) is generated, it can provide users with a better way to visualize the tag environment and describe how individual tags are related to one another.”); 
Using the broadest reasonable interpretation consistent with the specification (paragraph 0016) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “tagging, by the object clustering system, the one or more non-physical attributes respectively to the one or more physical attributes” to mean tagging of relationship between two types of attributes.
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate extracting features/attribute and tagging of  Ariel and Liu into identification of relation between tags of Chen to produce an expected result of considering relation between various attributes. The modification would be obvious because one of ordinary skill in the art would be motivated to consider impact of non-physical attributes to related physical attributes during various type of data analysis.
Regarding claim 8, Ariel teaches An object clustering system for context based clustering of objects comprising: a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor executable instructions, which on execution causes the processor to(Ariel, Fig. 33 and para 382-0383 disclose a computing system comprising of memory, processor and storages for executing instructions “The server system 200 can include a processor 201. The processor 201 can include one or more general-purpose microprocessors…” ): 
receive an object clustering request for one or more objects associated with a plurality of contextual parameters(Ariel, para 0290 discloses mapping of attribute “side” (left or right) to their common context “knee pain” and further grouping/clustering by symptom object “Mapping can be used for adding some semantic context to certain symptom-attribute-value combinations. For example, it might be not so important to distinguish between a right foot knee pain and a left foot knee pain, but it can be useful to distinguish between both knees pain vs. one-sided knee pain. Thus, for this example, a mapping of both {knee pain, side, right} and {knee pain, side, left} to {knee pain, side, unilateral} can be made”), 
identify a common context from the one or more physical attributes associated with the one or more objects based on the tagging(Ariel, Fig. 8 and para 0273 disclose identification of common context head pain based on tagging of symptom attribute  “the symptom tag in example 4 above (“pain head”) is grouped with the symptom “headache” from example 1 to form one canonical symptom object named “Headache””); map the one or more physical attributes to the one or more objects based on the common context; and cluster the one or more objects based on the mapping (Ariel, para 0290 discloses mapping of physical attribute “side” (left or right) to their common context “knee pain” and further grouping/clustering by symptom object “Mapping can be used for adding some semantic context to certain symptom-attribute-value combinations. For example, it might be not so important to distinguish between a right foot knee pain and a left foot knee pain, but it can be useful to distinguish between both knees pain vs. one-sided knee pain. Thus, for this example, a mapping of both {knee pain, side, right} and {knee pain, side, left} to {knee pain, side, unilateral} can be made”).
Ariel teaches extracting features/attribute and tagging but he does not explicitly teach wherein the plurality of contextual parameters comprises one or more physical attributes and one or more non-physical attributes; tag the one or more non-physical attributes respectively to the one or more physical attributes; 
However, in the same field of endeavor of identifying attributes type Liu teaches wherein the plurality of contextual parameters comprises one or more physical attributes and one or more non-physical attributes (Liu, para 0018 discloses physical/tangible and non-physical/non-tangible attributes/features which are associated to context “identifying in the opinionated text one or more context-dependent opinions associated with the one or more tangible or intangible features of the object, and determining a semantic orientation for each of the one or more context-dependent opinions of the one or more tangible or intangible features”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate extracting features/attribute and tagging of  Ariel into identification of non-physical or non-tangible attributes of Liu to produce an expected result of considering various types of attributes needed for reliable clustering of objects. The modification would be obvious because one of ordinary skill in the art would be motivated to consider various type of attributes to provide more basis for object clustering.
Ariel and Liu teach extracting various type of features/attributes and tagging them but they don’t explicitly teach tag the one or more non-physical attributes respectively to the one or more physical attributes; 
However, in the same field of endeavor of identifying attributes and tagging them Chen teaches tag the one or more non-physical attributes respectively to the one or more physical attributes (Chen, para 0028 discloses tagging/mapping of one attribute to another “Once this ontology (classification) is generated, it can provide users with a better way to visualize the tag environment and describe how individual tags are related to one another.”); 
Using the broadest reasonable interpretation consistent with the specification (paragraph 0016) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “tag the one or more non-physical attributes respectively to the one or more physical attributes” to mean tagging of relationship between two types of attributes.
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate extracting features/attribute and tagging of  Ariel and Liu into identification of relation between tags of Chen to produce an expected result of considering relation between various attributes. The modification would be obvious because one of ordinary skill in the art would be motivated to consider impact of non-physical attributes to related physical attributes during various type of data analysis.

Regarding claim 15, Ariel teaches A non-transitory computer-readable storage medium having stored thereon, a set of computer-executable instructions causing a computer comprising one or more processors to perform steps comprising (Ariel, Fig. 33 and para 382-0383 disclose a computing system comprising of memory, processor and storages for executing instructions “Instructions for implementing the server system 200 can be stored on the memory 202 to be executed by the processor 201” ): 
receive an object clustering request for one or more objects associated with a plurality of contextual parameters (Ariel, para 0290 discloses mapping of attribute “side” (left or right) to their common context “knee pain” and further grouping/clustering by symptom object “Mapping can be used for adding some semantic context to certain symptom-attribute-value combinations. For example, it might be not so important to distinguish between a right foot knee pain and a left foot knee pain, but it can be useful to distinguish between both knees pain vs. one-sided knee pain. Thus, for this example, a mapping of both {knee pain, side, right} and {knee pain, side, left} to {knee pain, side, unilateral} can be made”), 
identify a common context from the one or more physical attributes associated with the one or more objects based on the tagging(Ariel, Fig. 8 and para 0273 disclose identification of common context head pain based on tagging of symptom attribute  “the symptom tag in example 4 above (“pain head”) is grouped with the symptom “headache” from example 1 to form one canonical symptom object named ‘Headache’”); map the one or more physical attributes to the one or more objects based on the common context; and cluster the one or more objects based on the mapping(Ariel, para 0290 discloses mapping of physical attribute “side” (left or right) to their common context “knee pain” and further grouping/clustering by symptom object “Mapping can be used for adding some semantic context to certain symptom-attribute-value combinations. For example, it might be not so important to distinguish between a right foot knee pain and a left foot knee pain, but it can be useful to distinguish between both knees pain vs. one-sided knee pain. Thus, for this example, a mapping of both {knee pain, side, right} and {knee pain, side, left} to {knee pain, side, unilateral} can be made”).
Ariel teaches extracting features/attribute and tagging but he does not explicitly teach wherein the plurality of contextual parameters comprises one or more physical attributes and one or more non-physical attributes; tag the one or more non-physical attributes respectively to the one or more physical attributes; 
However, in the same field of endeavor of identifying attributes type Liu teaches wherein the plurality of contextual parameters comprises one or more physical attributes and one or more non-physical attributes (Liu, para 0018 discloses physical/tangible and non-physical/non-tangible attributes/features which are associated to context “identifying in the opinionated text one or more context-dependent opinions associated with the one or more tangible or intangible features of the object, and determining a semantic orientation for each of the one or more context-dependent opinions of the one or more tangible or intangible features”); 
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate extracting features/attribute and tagging of  Ariel into identification of non-physical or non-tangible attributes of Liu to produce an expected result of considering various types of attributes needed for reliable clustering of objects. The modification would be obvious because one of ordinary skill in the art would be motivated to consider various type of attributes to provide more basis for object clustering.
Ariel and Liu teach extracting various type of features/attributes and tagging them but they don’t explicitly teach tag the one or more non-physical attributes respectively to the one or more physical attributes; 
However, in the same field of endeavor of identifying attributes and tagging them Chen teaches tag the one or more non-physical attributes respectively to the one or more physical attributes (Chen, para 0028 discloses tagging/mapping of one attribute to another “Once this ontology (classification) is generated, it can provide users with a better way to visualize the tag environment and describe how individual tags are related to one another.”); 
Using the broadest reasonable interpretation consistent with the specification (paragraph 0016) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “tag the one or more non-physical attributes respectively to the one or more physical attributes” to mean tagging of relationship between two types of attributes.
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate extracting features/attribute and tagging of  Ariel and Liu into identification of relation between tags of Chen to produce an expected result of considering relation between various attributes. The modification would be obvious because one of ordinary skill in the art would be motivated to consider impact of non-physical attributes to related physical attributes during various type of data analysis.

Claim 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Leventhal, Ariel et al (PGPUB Document No. 20200185102), hereafter, referred to as “Ariel”, in view of Liu, Bing et al (PGPUB Document No.20090048823), hereafter, referred to as “Liu”, in further view of Chen, Feng-Wei et al (PGPUB Document No.    20100030552), hereafter, referred to as “Chen”, in further view of Hirano, Kaoru et al (US Patent Document No. 20170004821), hereafter, referred to as “Hirano”.

Regarding claim 2, Ariel, Liu and Chen teach all the limitations of claim 1 and Ariel further teaches wherein the one or more physical attributes comprises at least one of colors, shapes, names, and places(Ariel, para 00264 discloses tagging physical attribute such as place/location “The tagging allows marking a word as symptom, condition (disease), attribute (for example: severity, location, how long, etc.) and value (severe, mild, one side, both sides, etc.). Negative values can be marked.”);  here the examiner considers “location” as one of physical attribute), 
But they don’t explicitly teach and the one or more non-physical attributes comprises at least one of user emotions, user gestures, pronouns, tastes, and smells.
However, in the same field of endeavor of tagging attributes Hirano teaches and the one or more non-physical attributes comprises at least one of user emotions, user gestures, pronouns, tastes, and smells (Hirano, para 0028 discloses tagging non-physical attribute such as emotion “Examples of the element included in the tag information include gender (attribute values are male and female), emotion (attribute values are pleasure, sorrow, anger, warmth, and the like), and prosody (attribute values are pitch of a voice, speaking speed, and the like)”;  here the examiner considers “emotions” as one of non-physical attribute).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate extracting features/attribute and tagging of  Ariel, Liu and Chen into considering emotional attributes for tagging of Hirano to produce an expected result of considering various types of attributes needed for reliable clustering of objects. The modification would be obvious because one of ordinary skill in the art would be motivated to cluster objects based on related emotion attached to objects which influences heavily on object clustering.

Regarding claim 3, Ariel, Liu and Chen teach all the limitations of claim 1 but they don’t explicitly teach wherein tagging the one or more non-physical attributes further comprises: identifying a correlation between the one or more non-physical attributes and the one or more physical attributes.
However, in the same field of endeavor of tagging attributes Hirano teaches wherein tagging the one or more non-physical attributes further comprises: identifying a correlation between the one or more non-physical attributes and the one or more physical attributes (Hirano, para 0028 discloses relating  physical attributes such as gender with non-physical attribute emotion by tagging “When the element includes a plurality of attributes, the respective attributes and the attribute values of the respective attributes are described in the start tag. Examples of the element included in the tag information include gender (attribute values are male and female), emotion (attribute values are pleasure, sorrow, anger, warmth, and the like), and prosody (attribute values are pitch of a voice, speaking speed, and the like)”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate extracting features/attribute and tagging of Ariel, Liu and Chen into associating physical and non-physical attributes of Hirano to produce an expected result of considering various types of attributes needed for reliable clustering of objects. The modification would be obvious because one of ordinary skill in the art would be motivated to consider impact of non-physical attributes to related physical attributes during various type of data analysis.

Regarding claim 9, Ariel, Liu and Chen teach all the limitations of claim 8 and Ariel further teaches wherein the one or more physical attributes comprises at least one of colors, shapes, names, and places (Ariel, para 00264 discloses tagging physical attribute such as place/location “The tagging allows marking a word as symptom, condition (disease), attribute (for example: severity, location, how long, etc.) and value (severe, mild, one side, both sides, etc.). Negative values can be marked.”);  here the examiner considers “location” as one of physical attribute), 
But they don’t explicitly teach and the one or more non-physical attributes comprises at least one of user emotions, user gestures, pronouns, tastes, smells and locations.
However, in the same field of endeavor of tagging attributes Hirano teaches and the one or more non-physical attributes comprises at least one of user emotions, user gestures, pronouns, tastes, smells and locations (Hirano, para 0028 discloses tagging non-physical attribute such as emotion “Examples of the element included in the tag information include gender (attribute values are male and female), emotion (attribute values are pleasure, sorrow, anger, warmth, and the like), and prosody (attribute values are pitch of a voice, speaking speed, and the like)”;  here the examiner considers “emotions” as one of non-physical attribute).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate extracting features/attribute and tagging of  Ariel, Liu and Chen into considering emotional attributes for tagging of Hirano to produce an expected result of considering various types of attributes needed for reliable clustering of objects. The modification would be obvious because one of ordinary skill in the art would be motivated to cluster objects based on related emotion attached to objects which influences heavily on object clustering.

Regarding claim 10, Ariel, Liu and Chen teach all the limitations of claim 8 but they don’t explicitly teach wherein tagging the one or more non-physical attributes further comprises: identifying a correlation between the one or more non-physical attributes and the one or more physical attributes.
However, in the same field of endeavor of tagging attributes Hirano teaches wherein tagging the one or more non-physical attributes further comprises: identifying a correlation between the one or more non-physical attributes and the one or more physical attributes (Hirano, para 0028 discloses relating  physical attributes such as gender with non-physical attribute emotion by tagging “When the element includes a plurality of attributes, the respective attributes and the attribute values of the respective attributes are described in the start tag. Examples of the element included in the tag information include gender (attribute values are male and female), emotion (attribute values are pleasure, sorrow, anger, warmth, and the like), and prosody (attribute values are pitch of a voice, speaking speed, and the like)”).
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate extracting features/attribute and tagging of Ariel, Liu and Chen into associating physical and non-physical attributes of Hirano to produce an expected result of considering various types of attributes needed for reliable clustering of objects. The modification would be obvious because one of ordinary skill in the art would be motivated to consider impact of non-physical attributes to related physical attributes during various type of data analysis.

Claim 4-6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leventhal, Ariel et al (PGPUB Document No. 20200185102), hereafter, referred to as “Ariel”, in view of Liu, Bing et al (PGPUB Document No.  20090048823), hereafter, referred to as “Liu”, in further view of Chen, Feng-Wei et al (PGPUB Document No.    20100030552), hereafter, referred to as “Chen”, in further view of Kweon, Insoo et al (PGPUB Document No. 20090274377), hereafter, referred to as “Kweon”.

Regarding claim 4, Ariel, Liu and Chen teach all the limitations of claim 1 and Ariel further teaches wherein tagging the one or more non-physical attributes further comprises(Ariel, para 00264 discloses tagging attributes  “The tagging allows marking a word as symptom, condition (disease), attribute (for example: severity, location, how long, etc.) and value (severe, mild, one side, both sides, etc.). Negative values can be marked.”);  ): 
Chen further teaches and a weightage is assigned to the one or more physical attributes (Chen, para 0031 discloses assigning weight to attribute or tagged feature “For each noun tag in each set, the tag cloud linguistics analyzer 202 calculates how many times the tag word appears in the text and assigns a preliminary weight to each of the tag words.”), 
But they don’t explicitly teach  determining a mean value of the one or more physical attributes by generating a histogram.
However, in the same field of endeavor of processing organizational information for recommending improvement Kweon teaches determining a mean value of the one or more physical attributes by generating a histogram (Kweon, Fig. 4 and para 0016 disclose computation of mean value of histogram for clustering “computing a mean value of the elements in each cluster and setting the mean value as a center value of the cluster to predict the center value of the cluster” );
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate extracting features/attribute and tagging of  Ariel, Liu and Chen into determining of mean value of features in a histogram of el Kweon to produce an expected result of estimating similarity tendency in a cluster (histogram). The modification would be obvious because one of ordinary skill in the art would be motivated to cluster objects based on how far the features of an object to be clustered compared to other objects in the cluster.

Regarding claim 5, Ariel, Liu, Chen and Kweon teach all the limitations of claim 4 and Kweon further teaches computing a variance value of the one or more physical attributes from the mean value of the histogram, wherein the one or more objects are clustered when a distance of the variance value is lesser than a pre-defined distance with respect to the mean value(Kweon, Fig. 4 and para 0056 disclose clustering by pre-defined distance or boundary (X2 and X4) of each cluster (Class0, Class1, Class2 of Fig. 4);   “The amounts of features (here, exemplified as the intensity of pixels) are given thresholds, and the elements are classified into clusters so that the clusters may be separated with the thresholds.”; para 0055 further discloses that this threshold of variance is measured with respect to mean value of cluster histogram “a threshold of the feature amount making the ratio of the intercluster variance to the intracluster variance maximal, assumes that the threshold is the boundary of the clusters, computes the mean values of the individual clusters and decides each mean value to be the center value of each cluster.”;  discloses clustering method using mean value and variance in feature histogram can be similarly applied to Ariel’s disclosure of  physical attribute):

Regarding claim 6, Ariel, Liu, Chen and Kweon teach all the limitations of claim 5 and Kweon further teaches creating another cluster for the one or more objects if the distance between the variance value with respect to the mean value is more than the pre-defined distance (Kweon, Fig. 4 and para 0055 disclose computing an inter-cluster variance and also determination of a mean value; where the threshold is the boundary (X2 and X4)of each cluster (Class0, Class1, Class2 of Fig. 4); Fig. 4 further teaches that beyond the threshold or pre-defined distance new clusters are getting created  “Therefore, the center value predicting means acquires from Formula 1 a threshold of the feature amount making the ratio of the intercluster variance to the intracluster variance maximal, assumes that the threshold is the boundary of the clusters, computes the mean values of the individual clusters and decides each mean value to be the center value of each cluster”):

Regarding claim 11, Ariel, Liu and Chen teach all the limitations of claim 8 and Ariel further teaches wherein clustering the one or more objects comprises (Ariel, para 00264 discloses tagging attributes  “The tagging allows marking a word as symptom, condition (disease), attribute (for example: severity, location, how long, etc.) and value (severe, mild, one side, both sides, etc.). Negative values can be marked.”);  ): 
Chen further teaches and a weightage is assigned to the one or more physical attributes (Chen, para 0031 discloses assigning weight to attribute or tagged feature “For each noun tag in each set, the tag cloud linguistics analyzer 202 calculates how many times the tag word appears in the text and assigns a preliminary weight to each of the tag words.”), 
But they don’t explicitly teach determining a mean value of the one or more physical attributes by generating a histogram.
However, in the same field of endeavor of processing organizational information for recommending improvement Kweon teaches determining a mean value of the one or more physical attributes by generating a histogram (Kweon, Fig. 4 and para 0016 disclose computation of mean value of histogram for clustering “computing a mean value of the elements in each cluster and setting the mean value as a center value of the cluster to predict the center value of the cluster” );
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate extracting features/attribute and tagging of  Ariel, Liu and Chen into determining of mean value of features in a histogram of el Kweon to produce an expected result of estimating similarity tendency in a cluster (histogram). The modification would be obvious because one of ordinary skill in the art would be motivated to cluster objects based on how far the features of an object to be clustered compared to other objects in the cluster.

Regarding claim 12, Ariel, Liu, Chen and Kweon teach all the limitations of claim 11 and Kweon further teaches further comprising: computing a variance value of the one or more physical attributes from the mean value from the histogram, wherein the one or more objects are clustered when a distance of the variance value is lesser than a pre-defined distance with respect to the mean value (Kweon, Fig. 4 and para 0056 disclose clustering by pre-defined distance or boundary (X2 and X4) of each cluster (Class0, Class1, Class2 of Fig. 4);   “The amounts of features (here, exemplified as the intensity of pixels) are given thresholds, and the elements are classified into clusters so that the clusters may be separated with the thresholds.”; para 0055 further discloses that this threshold of variance is measured with respect to mean value of cluster histogram “a threshold of the feature amount making the ratio of the intercluster variance to the intracluster variance maximal, assumes that the threshold is the boundary of the clusters, computes the mean values of the individual clusters and decides each mean value to be the center value of each cluster.”;  discloses clustering method using mean value and variance in feature histogram can be similarly applied to Ariel’s disclosure of  physical attribute):

Regarding claim 13, Ariel, Liu, Chen and Kweon teach all the limitations of claim 12 and Kweon further teaches further comprising: creating a new cluster for the one or more objects if the distance between the variance value with respect to the mean value is more than the pre-defined distance (Kweon, Fig. 4 and para 0055 disclose computing an inter-cluster variance and also determination of a mean value; where the threshold is the boundary (X2 and X4)of each cluster (Class0, Class1, Class2 of Fig. 4); Fig. 4 further teaches that beyond the threshold or pre-defined distance new clusters are getting created  “Therefore, the center value predicting means acquires from Formula 1 a threshold of the feature amount making the ratio of the intercluster variance to the intracluster variance maximal, assumes that the threshold is the boundary of the clusters, computes the mean values of the individual clusters and decides each mean value to be the center value of each cluster”).

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leventhal, Ariel et al (PGPUB Document No. 20200185102), hereafter, referred to as “Ariel”, in view of Liu, Bing et al (PGPUB Document No. 20090048823), hereafter, referred to as “Liu”, in further view of Chen, Feng-Wei et al (PGPUB Document No.    20100030552), hereafter, referred to as “Chen”, in further view of el Kaliouby, Rana et al (US Patent Document No.  20190012599), hereafter, referred to as “Kaliouby”.

Regarding claim 7, Ariel, Liu and Chen teach all the limitations of claim 1 and Ariel further teaches learning to identify the or more objects adaptively, wherein the learning comprises: training the object clustering system with multimodalities of inputs comprising at least one of documents, images, videos and audios(Ariel, para 0131-0139 discloses inputting medical or health record in document form “Using different sources of electronic medical records . These sources can include both unstructured , free text information as well as structured …. Doctor appointment notes in free text capturing patient complaints , doctor examination and observations” ”;  here the examiner considers “documents” as one of the options for inputting data ), wherein the training further comprises identifying texts from the documents, one or more figures from the images(Ariel, para 0248 further discloses type of data analyzed can be image and document “Other possible sources include : imaging test results ( image + doctor summary ) , hospitalization records , treatment and medical procedures records”  ), 
identifying the plurality of contextual parameters associated with the one or more objects(Ariel, Fig. 11 A and para 0159-0160 disclose a machine learning model for identifying common context such as symptom by analyzing Symptom, attribute (SAV) and value structures “Model building can use various “Machine Learning” or “Deep Learning” algorithms used in the field of algorithm development or machine learning. Model building may use some parts of the clean medical records data as the feature vector for model training, such as: a. the SAV feature structure” ); learning a pattern over a historical usage of the clustering of the one or more objects based on the common context(Ariel, Fig. 11 A and para 0159-0160 disclose a machine learning model for identifying pattern for common context such as symptom by analyzing Symptom, attribute (SAV) and value structures; element “Train Data” & “Model Training” of Fig. 11A and para 01118 further teach model training by historical data “the “Clean Structured Medical History” dataset to be used in training future model versions. 20. Performing outcome analysis both on historical data in a Clean Structured Medical History repository 248”); 
Using the broadest reasonable interpretation consistent with the specification (paragraph 0033) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “learning a pattern over a historical usage of the clustering of the one or more objects based on the common context” to mean to train the machine learning model with historical data for clustering by common context.
and incorporating user feedback on the clustering of the one or more objects associated with the common context(Ariel, para 0183 discloses using user feedback on training model; where this model are being used for clustering object by common context such as symptoms “Using data gathered by app server from the app users to feed back the “Clean Structured Medical History” dataset to be used in training future model versions.”).
But they don’t explicitly teach one or more figures from image frames of the videos and one or more audio signatures from the audios; 
However, in the same field of endeavor of clustering by machine learning el Kaliouby teaches one or more figures from image frames of the videos and one or more audio signatures from the audios (el Kaliouby, Fig. 10 and 00116 disclose analyzing video and audio data in machine learning for clustering “FIG. 10 is a flow diagram for the large-scale clustering of events. Large-scale clustering of events such as video events and audio events can be used for machine-trained analysis related to multimodal machine learning.” );
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate extracting features and clustering object of  Ariel, Liu and Chen into feature extraction from video and audio for clustering of el Kaliouby to produce an expected result of supporting various type of machine learning inputs. The modification would be obvious because one of ordinary skill in the art would be motivated to cluster similar objects exist in multiple data source type.

Regarding claim 14, Ariel, Liu and Chen teach all the limitations of claim 8 and Ariel further teaches learning to identify the or more objects adaptively, wherein the learning comprises: training the object clustering system with multimodalities of inputs comprising at least one of documents, images, videos and audios (Ariel, para 0131-0139 discloses inputting medical or health record in document form “Using different sources of electronic medical records . These sources can include both unstructured , free text information as well as structured …. Doctor appointment notes in free text capturing patient complaints , doctor examination and observations” ”;  here the examiner considers “documents” as one of the options for inputting data ), wherein the training further comprises identifying texts from the documents, one or more figures from the images (Ariel, para 0248 further discloses type of data analyzed can be image and document “Other possible sources include : imaging test results ( image + doctor summary ) , hospitalization records , treatment and medical procedures records”  ), 
identifying the plurality of contextual parameters associated with the one or more objects(Ariel, Fig. 11 A and para 0159-0160 disclose a machine learning model for identifying common context such as symptom by analyzing Symptom, attribute (SAV) and value structures “Model building can use various “Machine Learning” or “Deep Learning” algorithms used in the field of algorithm development or machine learning. Model building may use some parts of the clean medical records data as the feature vector for model training, such as: a. the SAV feature structure” ); learning a pattern over a historical usage of the clustering of the one or more objects based on the common context (Ariel, Fig. 11 A and para 0159-0160 disclose a machine learning model for identifying pattern for common context such as symptom by analyzing Symptom, attribute (SAV) and value structures; element “Train Data” & “Model Training” of Fig. 11A and para 01118 further teach model training by historical data “the “Clean Structured Medical History” dataset to be used in training future model versions. 20. Performing outcome analysis both on historical data in a Clean Structured Medical History repository 248”); 
Using the broadest reasonable interpretation consistent with the specification (paragraph 0033) as it would be interpreted by one of ordinary skill in the art, examiner is interpreting the limitation “learning a pattern over a historical usage of the clustering of the one or more objects based on the common context” to mean to train the machine learning model with historical data for clustering by common context.
and incorporating user feedback on the clustering of the one or more objects associated with the common context(Ariel, para 0183 discloses using user feedback on training model; where this model are being used for clustering object by common context such as symptoms “Using data gathered by app server from the app users to feed back the “Clean Structured Medical History” dataset to be used in training future model versions.”).
But they don’t explicitly teach one or more figures from image frames of the videos and one or more audio signatures from the audios; 

However, in the same field of endeavor of clustering by machine learning el Kaliouby teaches one or more figures from image frames of the videos and one or more audio signatures from the audios(el Kaliouby, Fig. 10 and 00116 disclose analyzing video and audio data in machine learning for clustering “FIG. 10 is a flow diagram for the large-scale clustering of events. Large-scale clustering of events such as video events and audio events can be used for machine-trained analysis related to multimodal machine learning.” );
Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate extracting features and clustering object of  Ariel, Liu and Chen into feature extraction from video and audio for clustering of el Kaliouby to produce an expected result of supporting various type of machine learning inputs. The modification would be obvious because one of ordinary skill in the art would be motivated to cluster similar objects exist in multiple data source type.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US Document No. 20200133269 clustering based on histogram mean and variance. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164